Citation Nr: 1211378	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for retinal bleeding claimed as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Waco, Texas, which denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass of Vietnam or enter its inland waterways.

2.  The Veteran was not exposed to herbicides during service.

3.  The Veteran is not service-connected for diabetes mellitus, type 2.

4.  The Veteran's retinal bleeding was not manifest during service, is not related to any incident of service and is not related to the Veteran's service-connected left eye injury residuals.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2 was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran's retinal bleeding was not incurred in or aggravated by active service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he was exposed to herbicides during service and has diabetes mellitus, type 2, as a consequence.  For the reasons that follow, the Board finds that the Veteran was not exposed to herbicides during service and that there is no other basis in the record to relate the Veteran's diabetes mellitus, type 2 to any incident of service.  Similarly, the Board finds that the Veteran is not service-connected for diabetes mellitus, type 2, and that his retinal bleeding is not related to any incident of service, including a left eye injury and has not been caused or aggravated by the service-connected residuals of the left eye injury.  The Board concludes that service connection is not warranted for either disability.

Diabetes Mellitus, Type 2

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran argues that he was exposed to herbicides during service.  The Veteran's statements are directed at the presumption of exposure for veterans who set foot on the landmass of Vietnam or served in its inland waterways.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R.  § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran's August 2007 claim states that he served aboard the U.S.S. Oriskany in Vietnamese waters and flew to the mainland to deliver and pick up supplies.  The Veteran's February 2010 Notice of Disagreement contains a statement that the Oriskany was sent to Vietnam in early 1964 and that he was assigned to help launch aircraft and see to their safety on return.  The Veteran reported serving with Repair 8, the Fire Resource and Safety Unit.  The unit served to insure the damaged aircraft were evacuated safely.  The Veteran reported three rescues.  The Veteran also reported that some aircraft had been shot down and had trouble with their engines.  He stated that mechanics would go to the aircraft in Vietnam and repair them onsite, then return to the carrier bringing their tools and equipment with them.  He stated that he would be assigned to unload the returning repair aircraft.  The Veteran claims that the cargo would have dust and dirt from Vietnam and that he may have been exposed to herbicides as a result.  The Veteran also reported that he returned to the continental U.S. during his second tour.  His flight from the Oriskany was to Subic Bay.  He claims that he saw a lot of canisters with chemical signs, apparently on route to another location.  

The Veteran further argued that he began getting sick from a variety of causes after separation from service.  He reported seeing a heart specialist in 1976 and that he was told his glucose was high in 1978.  The Veteran reported having problems with his eye beginning in 2000.  The Veteran reported having been diagnosed with kidney cancer in 2008 and having the kidney removed.  The Veteran also reports that he located information showing that herbicides were around the ports where he took leave while the Oriskany was being serviced.  The Veteran's June 2010 Form 9 contains no further information.

The Veteran's February 2010 Notice of Disagreement contained several pieces of evidence that the Veteran believes support his claim.  The Board will address each in turn.  

The Veteran submitted an undated Commanding Officer's letter from the Oriskany.  The letter does not indicate that any crew or planes from the Oriskany ever set down on the landmass of Vietnam.  One photo aircraft was shot down in Haiphong Harbor and rescued by helicopter.  The ship itself remained at Yankee Station, a deep water site, from which operations were launched against the mainland.  

The presumptive provisions of 38 C.F.R. § 3.307(a)(6) , pertaining to herbicide exposure, do not apply to a Veteran serving in a deepwater vessel off the coast of Vietnam who did not actually set foot in Vietnam or enter the inland waterways. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997).  VA's General Counsel has also determined that service in high altitude planes flying over Vietnam without any other contact with Vietnam did not constitute "service in Vietnam" under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (1993).  The letter mentions the locations in which the crewmen took leave, the Philippines and Hong Kong.  Neither of these locations is among those where herbicides were used.  

The Veteran's contentions that herbicides were used at these locations, particularly Hong Kong, are simply incredible.  The letter does not tend to support any of the Veteran's contentions.  It is important for the Veteran to understand that such statements undermine his credibility with the Board, undermine his contentions.

The Veteran submitted an internet news article indicating that the New Zealand government had supplied herbicides to the U.S. military during the Vietnam War.  Again, there is nothing in this article that makes his herbicide contentions more likely to be true.  The Board finds that this article is simply irrelevant.  

The Veteran submitted an internet statement describing an October 1966 fire that broke out aboard the Oriskany during an ammunition cargo transfer.  The fire killed 44 crewmen and required the Oriskany to return to home port for extensive repairs.  The statement notes that the Oriskany had been conducting combat operations.  

Again, there is nothing in this article that makes his herbicide contentions more likely to be true.  The Board finds that this article is simply irrelevant.  

The Veteran also submitted a copy of a September 2006 VA Agent Orange registry examination report.  The report states that the Veteran reported the following exposures to Agent Orange: directly sprayed by Agent Orange, in an area recently sprayed with Agent Orange, exposure to herbicides other than Agent Orange, and consumption of food and drink that could have been sprayed with Agent Orange.

The Board must state that participation in the Agent Orange registry program is voluntary and relies on self-reporting.  His participation is not indicative of a finding that the Veteran was exposed to herbicides, Agent Orange or otherwise.  A bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board does not consider this an independent medical opinion that the Veteran was indeed exposed.  

The Veteran also submitted a copy of a November 2008 report from Dr. Belbel, who indicated that the Veteran reported a possible history of Agent Orange exposure.  This is merely duplicative of his prior statements.  The Board does not consider this an independent medical opinion that the Veteran was indeed exposed.  See Howell.  

The Veteran also submitted copies of 2008 treatment for renal cell cancer and 2009 treatment for congestive heart failure and renal failure.  These records do not address herbicides.

The Veteran's DD 214 indicates that he received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  These awards do not establish presence in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Simply stated, this award was provided to servicemen who never served in Vietnam.    

The Veteran was stationed aboard the U.S.S. Oriskany, an aircraft carrier which entered the Vietnamese theater.  According to the Commanding Officer's letter, the Oriskany went to a deep water site to conduct operations against the landmass.  The RO requested a search of the Oriskany's records in which was conducted in January 2009.  The Oriskany has not been shown to have entered the inland waterways of Vietnam.  The Veteran's service treatment records do not show that he ever set foot in Vietnam or entered the inland waterways of Vietnam.  The Board notes that a June 1966 entry notes that the Veteran was involved in an altercation at a gate, presumably ashore.  However, the Veteran was with the Oriskany both the day before and the day after.  The RO's search for the Oriskany's travel confirms that the carrier was not in the Vietnam Theater at that time, providing evidence against this contention.   

The only evidence to suggest the Veteran's presence on the landmass of Vietnam is his own statements.  The Board notes that these statements are not consistent with one another.  The Veteran has claimed that he had exposure because he traveled to Vietnam in delivery aircraft, or because aircraft and equipment traveled to and from Vietnam spreading contamination, or because he was directly sprayed, was in an area of spraying, or may have consumed food or drink that was contaminated.  Many of these statements are not based on competent lay observation.  He conjectures that aircraft and equipment traveling to and from Vietnam were spreading contamination.  The Veteran's statements that he was directly sprayed are entirely unexplained.  

For example, if the Veteran traveled with cargo planes to and from Vietnam, as he claimed, the planes would have landed at air bases.  Air bases would not need to be directly sprayed as no vegetation would be present.  His endorsements of a wide variety of exposures diminish his credibility sharply.  Simply stated, the Veteran's contentions are not consistent.  The Oriskany itself does not appear to have approached Vietnam, much less docked anywhere in Vietnam so that the Veteran might have taken shore leave.  In light of his service records which do not support travel to Vietnam, the Board finds that the preponderance of the evidence shows that the Veteran was not ashore in Vietnam at that time.  In light of the foregoing, the Board finds that the Veteran did not set foot on the landmass of Vietnam or travel its inland waterways.  The Veteran is not presumed to have been exposed to herbicides.  See id.  

Furthermore, the Board finds that the Veteran was not actually exposed to herbicides.  The Veteran's credibility is worsened by his comments made outside of the context of travel to Vietnam.  Spraying was conducted in areas such as Vietnam, where open hostilities were ongoing, and Korea, near the Demilitarized Zone, where hostilities were anticipated.  His reports that he had shore leave in ports which had spraying occurring nearby are simply incredible, particularly since the only identified ports were outside the Vietnam Theater in entirely passive environments such as the Philippines and Hong Kong.  The idea that spraying occurred near Hong Kong is simply factually incorrect.  The Veteran's report of seeing canisters at Subic Bay which he suspected to be herbicides is irrelevant.  Without contact with the contents of the barrels, the Veteran could not be exposed.  The Subic Bay port had no need of spraying so there is no reason to suspect exposure at that location.  

Furthermore, a May 2009 letter (now part of the VA Adjudication Manual M21-1MR) from the Joint Services Records Research Center indicates that, in all the Center's research, no instances of transport of tactical herbicides on Navy or Coast Guard ships had been found.  There is, therefore, no reason to suspect that any aircraft flying on and off the Oriskany were used in spraying activities (the planes would be simply too small to carry herbicides and spray them on the landmass of Vietnam).  The Board finds that the preponderance of the evidence establishes that the Veteran was not actually exposed to herbicides during his period of service.  

It is important to note that the Board has considered remanding this case to the RO in order to research the Veteran's many contentions.  However, regarding these claims and theories, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible and appears to be creating theories in order to obtain compensation, providing, in actuality, factual evidence against his own case.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

The Veteran offers no other incident of service to which his diabetes mellitus, type 2 may be related.  The record suggests no other incident.  Therefore, the Board finds that there is no in-service incurrence event, injury or disease to which his present disability may be related.  Service connection is not warranted on a direct basis.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, type 2 becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was not diagnosed with diabetes mellitus, type 2 until 1978, eleven years after service.  The Veteran does not allege and the record does not show that he had diabetes mellitus, type 2 within one year of service.  The Veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's diabetes mellitus, type 2 claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Retinal Bleeding

The Veteran contends that he has retinal bleeding as a consequence of his diabetes mellitus, type 2.  The record reveals a large number of defects of both eyes.  The Veteran's VA treatment records contain a March 2009 evaluation indicating that the Veteran was in need of several eye procedures.  The Veteran had bilateral epiretinal membranes, bilateral cataracts, bilateral retinopathy, and left side ptosis, status post levator advancement with blepharotosis and paralysis of the left forehead and upper eyelid.  The Veteran also had a large vitreous floater in the left eye.  The Veteran reported that he had been refused retinal surgery until after cataract surgery and could not have ptosis surgery until the retinal surgery was done.  

A disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board's analysis below is applicable to any of the eye disabilities noted in his treatment records, regardless of the Veteran's characterization.  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  However, where the predicate disability is not service-connected, secondary service connection is not available.  As the Board has denied service connection for diabetes mellitus, type 2, the Veteran's contentions are moot.  See id.  The Board is required to consider all reasonable theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet.App. 545 (2008).  The Board will, therefore, consider other avenues of service connection.

The Veteran is service-connected for residuals of a left eye injury.  The Board will consider whether the retinal bleeding is the result of the left eye injury or secondary to that disability.  

The Board notes initially that the Veteran has offered no lay evidence to the effect that the retinal bleeding is in any way related, by causation or aggravation, to the left eye injury residuals.  

The Veteran's entrance to and separation from service physical examinations show normal 20/20 visual acuity and normal color vision tests.  His separation examination report shows normal intraocular pressure and normal field of vision as well.  The Veteran does not allege that he had retinal bleeding during service.  There is no indication of retinal bleeding during service in his service treatment records.  The Veteran was treated for a left eye injury in 1966.  The initial treatment records are not in his service treatment records, but notation of revision of a left lateral orbital scar is recorded.  There is no indication of involvement of the eyeball or retina.  The Veteran has undergone post-service treatment with surgical revision.  These records do not suggest involvement of the eyeball or retina.  

The Board finds that the retinal bleeding was not manifest during service and is not related to an in-service event, to include the 1966 left eye injury.  There is no lay or medical evidence to suggest the in-service presence of retinal bleeding or to suggest a relationship between service and any incident occurring therein.  The Board concludes that service connection is not warranted on a direct basis.  See Hickson.  

Furthermore, the Board finds that the retinal bleeding was not caused or aggravated by the left eye injury residuals.  There is no lay or medical evidence to suggest a relationship on either a causal or aggravation basis between retinal bleeding and his service-connected left eye injury residuals.  The residuals do not suggest the presence of any eyeball or retinal complications.  The Board concludes that service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

As such, the Board finds that the preponderance of the evidence is against the Veteran's retinal bleeding claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claims, a March 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran had herbicide exposure, i.e., "suffered an event, injury or disease in service," is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed above, the Board has found that the Veteran's lay evidence is incredible as to herbicide exposure.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Similarly, the Veteran has offered no lay evidence to relate, by causation or aggravation, his retinal bleeding to any incident of service or to his service-connected left eye injury residuals.  As discussed above, the left eye injury residuals were to the exterior of the eye and there is no indication of involvement of the retina.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred to lead to retinal bleeding or a finding that he left eye injury residuals caused or aggravated the retinal bleeding.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability in order to trigger the duty to assist in providing a VA examination or medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The Board concludes that the duty to assist is satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for retinal bleeding claimed as secondary to service-connected diabetes mellitus, type 2, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


